Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

  141160                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellant,                                                                                         Justices

  v                                                                 SC: 141160
                                                                    COA: 269250
                                                                    Washtenaw CC: 05-001221-FH
  MICHAEL WILLIAM MUNGO,
             Defendant-Appellee.
  _________________________________________/
        On order of the Court, the application for leave to appeal the April 13, 2010
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issue
  whether, assuming that Arizona v Gant, 556 US ___; 129 S Ct 1710; 173 L Ed 2d 485
  (2009), is applied retroactively, the good-faith exception to the exclusionary rule allows
  admission of evidence that was seized pursuant to a warrantless search that was valid
  under cases interpreting New York v Belton, 453 US 454; 101 S Ct 2860; 69 L Ed 2d 768
  (1981), as a bright-line rule. See Herring v United States, ___ US ___; 129 S Ct 695;
  172 L Ed 2d 496 (2009).

         We further ORDER the Washtenaw Circuit Court, in accordance with
  Administrative Order 2003-03, to determine whether the defendant is indigent and, if so,
  to appoint the State Appellate Defender Office to represent the defendant in this Court.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.

        CAVANAGH, J. (concurring).

         I concur with the Court’s order granting leave to appeal and would also request the
  parties to brief the authority for the arresting officer’s request to the passenger for a
  driver’s license and identification.

        KELLY, C.J., joins the statement of CAVANAGH, J.



                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 29, 2010                    _________________________________________
           s1026                                                               Clerk